DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 10, 2019 was filed after the mailing date of the application on August 30, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on September 1, 2021 was filed after the mailing date of the application on August 30, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 
Regarding claims 1 and 7, based upon the limited disclosure of the present application, and combined with the common general knowledge of the person skilled in the art, the presence of enzymes is typically required for forming complex organic molecules such as glucose. The disclosure of the present application with respect to the system and method is minimal and does not disclose a general principle that makes it credible that melanin by itself is capable of forming glucose from CO2.  Melanin itself is a compound which has no chirality.  It is completely unknown how a compound devoid of any chiral centers can lead selectively to the production of glucose (a complex sugar which possesses 5 separate chiral centers) from just O=C=O (a non-chiral compound), and no additional reagents other than water (a non-chiral compound). Producing  enantiomeric organic compounds from non-chiral compounds photochemically requires photolysis with magnetism, use of circularly polarized light, or the presence of a chiral sensitizer, chiral host, use of zeolites or crystals, or a chiral auxiliary or chiral space group in the solid state [see US 9,023,182 B1 col. 5, lines 60-66 and Griesbeck et al, “Asymmetric Photochemistry and Photochirogenesis,” Angew. Chem. Int. Ed. 2002, 41, No. 17, pp. 3147 right col. para. 3] 
Based upon the disclosed method for testing glucose, a glucose oxidase assay has been
utilized, which subsequently aims to correlate the amount of glucose present with the amount of hydrogen peroxide. However, the test does not appear to discount that alternative possibility that the reaction mixture itself could have contained hydrogen peroxide and little or no glucose. The subsequent analysis would thereby have given a false positive as only hydrogen peroxide has in fact been detected, in this regards, the applicant's previous disclosure of US2011/0244345 suggests that the same reaction itself produces hydrogen peroxide, and can consume carbon dioxide. Accordingly, if the process or 
Claims 2-6 are rejected as inheriting the lack of enablement of claim 1.
Claims 8-12 are rejected as inheriting the lack of enablement of claim 7. 
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  The claims are directed to the production of glucose. However, the examples themselves do not unambiguously identify the product as being obtained. It is also noted that glucose at no point is disclosed to have been isolated, separated or observed directly. A claim directed to a method "for producing glucose" would need to actually demonstrate the method is capable of producing what is claimed in a useful and substantial amount. I.e. for the method to be supported, the specification must enable glucose to be prepared and separated. The Examples do not actually identify or detect the presence of glucose. The presence of glucose is only inferred by measuring the amount of hydrogen peroxide.
However, the Applicant's previous work of US2011/0244345 already demonstrated that melanin can separate water and the products include hydrogen peroxide.
Therefore for the present application, the experimental assessment using glucose oxidase appears to give a false positive. The subsequent determination of the amount of hydrogen peroxide actually therefore seems to provide no valid measurement of the amount or presence of glucose.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Solis-Herrera (US 2011/0244345 A1).
Regarding claim 1, Solis Herrera discloses an electrochemical process for producing glucose, the process comprising reacting water and carbon dioxide gas dissolved therein in the presence of at least one melanin material and a source of electromagnetic energy, wherein the at least one melanin material is selected from melanin, melanin precursors, melanin derivatives, melanin analogs; and melanin variants (para[0005],[0009],[0011],:[0019],[0023],[0037],0038}: claims 1, 4 and 8; Solis Herrera discloses an electrochemical process involving the photolysis of water in the presence of melanin and light according to the following light depending reaction:2H2O +Melanin + Energy [Wingdings font/0xE0] 4H+ + O2 + 4e-.   In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2112.01.I. Therefore, Solis Herrera anticipates the method of claim 1. 
Regarding claim 4, Solis Herrera teaches that the process is carried out at ambient temperature (para. 0018-0019) or between 2 to 45 degrees Celsius (para. 0028) which overlaps the claimed range of 0 to 25 degrees Celsius.  A specific example in the prior art which is within the claimed range anticipates the range; see MPEP 2131.03.I. and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Therefore, Solis Herrera anticipates the process of claim 4. 
Regarding claim 5, Solis Herrera teaches wherein melanin is selected from natural melanin and synthetic melanin.  (Abstract)  Therefore, Solis Herrera anticipates the method of claim 5. 
Regarding claim 6, Solis Herrera teaches wherein melanin is the only water-electrolyzing material used in the process.  (para. 0011)  Therefore, Solis Herrera anticipates the method of claim 6. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solis-Herrera (US 2011/0244345 A1) in view of Honda et al (US 5,380,359).
Regarding claims 1, 3, 7, and 12, Solis-Herrera’345 teaches a method and system using melanin embedded in an inert material as a photocatalyst for photoreduction of carbon dioxide (Abstract; para. 0009, 0011).  Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada, 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950). Also, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.I. Since Solis-Herrera’345 teaches using carbon dioxide dissolved in water with melanin as a photocatalyst (i.e. the same reactants as the current claims) it would therefore produce the same product (i.e. glucose) 
Solis-Herrera’345 does not explicitly teach that the inert substance/substrate is an inert material selected from the group consisting of silica, plastic, and glass.  
Honda is directed to a melanin containing delivery composition (See Honda title, abstract, melanin is provided on a carrier to be used in cosmetic delivery). Honda suggests embedding the melanin in an inert material form containing as aluminum, silicon, silica, or calcium (See claim 3, claim 4). Honda suggests embedding the material in the carrier via compression or adhesion (See Honda col. 6 lines 15-36, compression molding; and col. 2 lines 18-35 adsorption/adhesion is used). Honda explains that the use of melanin embedded in in a carrier of inert material such as containing aluminum, silicon, silica, or calcium results in a safe stable melanin composition that dissolves in an aqueous solution (See Honda see abstract, and col. 2 lines 9-11). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the method and system of Solis-Herrera’345 by providing the melanin embedded by compression or adhesion in an inert carrier containing aluminum, silicon, silica, or calcium, as taught by Honda et al, in in order to provide a safe stable melanin composition that dissolves in aqueous solution.
Regarding claims 2 and 8, it is obvious to one of ordinary skill in the art to make a batch process continuous.  See In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963); MPEP 2144.04.V.E.
Regarding claim 4, Solis-Herrera’345 teaches that the process occurs at room temperature (para. 0039, which the Examiner is reading as a temperature between 0 degrees Celsius and 25 degrees Celsius). A specific example which is within the claimed range anticipates the range; see MPEP 2131.03.I. 
Regarding claims 5 and 10, Solis-Herrera’345 teaches that the melanin is selected from synthetic melanin or natural melanin.  (para. 0034, 0039)
Regarding claims 6 and 11, Solis-Herrera’345 teaches using pure melanin (para. 0030, 0045, where the Examiner is reading this as melanin being the sole photocatalyst).  
Regarding claim 8, Solis-Herrera’345 teaches that carbon dioxide is reduced, implying a means of supplying carbon dioxide into the system (Abstract and para. 0002, 0025)  Furthermore, it is obvious to one of ordinary skill in the art to make a batch process continuous (e.g. by continuous injection of the reactants).  See In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963); MPEP 2144.04.V.E.
Regarding claim 9, Solis-Herrera’345 teaches a closed system. (para. 0045, hermetically sealed cell). Conclusion
Claims 1-12 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner can normally be reached Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/COLLEEN M RAPHAEL/Examiner, Art Unit 1794